 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ONA SMITH,                                         Case No.: 18-CV-1463-JLS-WVG
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13   v.                                                 COMPEL
14   AETNA LIFE INSURANCE
     COMPANY,
15
                                     Defendant.
16
17
18                                    I. INTRODUCTION
19         Presently before the Court is Defendant Aetna Life Insurance Co.’s Motion to
20   compel production of Plaintiff Ona Smith’s attorney-fee agreement. (Mot., ECF No. 22.)
21   Plaintiff has opposed. (Opp’n, ECF No. 23.) For the reasons set forth below, the Court
22   DENIES Defendant’s Motion to compel.
23                             II. RELEVANT BACKGROUND
24         On June 26, 2018, Plaintiff Ona Smith filed a Complaint pursuant to the Employee
25   Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. Section 1002, et seq.
26   alleging Defendant Aetna Life Insurance Co. improperly terminated her disability benefits.
27   (See ECF No. 1.) On January 7, 2019, the parties appeared before the undersigned at an
28   Early Neutral Evaluation and Case Management Conference. At that time, the underlying

                                                    1
                                                                             18-CV-1463-JLS-WVG
 1   claims had been resolved and all that remained was a dispute regarding attorney’s fees.
 2   Given this, the only discovery needed was a request by Defendant that Plaintiff produce
 3   her attorney-fee agreement. At the conference, Defendant formally requested the document
 4   and Plaintiff formally objected, citing relevance as the basis. Based on this, the Court
 5   granted Defendant’s request for leave to file the present motion to compel.
 6                                   III. LEGAL STANDARD
 7         Pursuant to Rule 26, a party:
 8                may obtain discovery regarding any nonprivileged matter that is
                  relevant to any party's claim or defense and proportional to the
 9
                  needs of the case, considering the importance of the issues at
10                stake in the action, the amount in controversy, the parties' relative
                  access to relevant information, the parties' resources, the
11
                  importance of the discovery in resolving the issues, and whether
12                the burden or expense of the proposed discovery outweighs its
                  likely benefit.
13
14   Fed. R. Civ. P. 26(b)(1). The party “seeking to compel discovery has the burden of
15   establishing that its request satisfies the relevancy requirements” and the “party opposing
16   discovery bears the burden of showing that discovery should not be allowed, and has the
17   burden of clarifying, explaining, and supporting its objections.” Lofton v. Verizon Wireless
18   (VAW) LLC, 308 F.R.D. 276, 280-81 (N.D. Cal. 2015); see also Superior Communications
19   v. Earhugger, Inc., 257 F.R.D. 215, 217 (C.D. Cal. 2009). “District courts have broad
20   discretion in determining relevancy for discovery purposes.” Surfvivor Media, Inc. v.
21   Survivor Productions, 406 F.3d 625, 635 (9th Cir. 2005); see also U.S. Fidelity and Guar.
22   Co. v. Lee Investments LLC, 641 F.3d 1126, fn. 10 (9th Cir. 2011) (“District courts have
23   wide latitude in controlling discovery[.]”).
24                                         IV. DISCUSSION
25         Defendant seeks Plaintiff’s retainer agreement. Plaintiff balks and is withholding
26   same. No one would dispute that an attorney should be fairly compensated for his or her
27   work. But an attorney, like a client, should not be unjustly enriched. But that is exactly
28   what may occur here. This Court is constrained by well-settled Ninth Circuit law that in

                                                    2
                                                                                  18-CV-1463-JLS-WVG
 1   ERISA cases, contingency fee retainer agreements can neither be used to enhance nor
 2   diminish a prevailing party’s reasonable attorney’s fees. See Welch v. Metropolitan Life
 3   Insurance Co., 480 F.3d 942, 946 (9th Cir. 2007) (“the determination of reasonable hourly
 4   rate is not made by reference to the rates actually charged to the prevailing party”); see also
 5   Carson v. Billings Police Dep’t, 470 F.3d 889, 892 (9th Cir. 2006) (holding that the
 6   prevailing market rate – not the individual contract between the applicant and the client –
 7   “provides the standard for lodestar calculations”); Dowdy v. Metropolitan Life Insurance
 8   Co., 2019 WL 120730, at *5 (N.D. Cal. 2019) (“In other words, the question is not what
 9   these lawyers charged these paying clients”) (emphasis in original).
10         It may be true, that the real measure of counsel’s value is what is negotiated in the
11   contingent fee contract. If counsel is willing to “settle” for a reduced payout then isn’t that
12   truly reflective of counsel’s own determination of the value of the work performed?
13         It may be true, as Defendant argues, that the self-serving declarations of other ERISA
14   counsel regarding their hourly rates are to be viewed with skepticism. A rising tide raises
15   all ships so why wouldn’t other ERISA attorneys inflate their own hourly rate in an effort
16   to establish the new norm?
17         It may also be true that Plaintiff in this case has paid or is paying counsel for his
18   services pursuant to the retainer agreement. Defendant has provided the Court with
19   evidence that Plaintiff’s past and future benefit checks shall be sent to Plaintiff’s counsel.
20   (Opp’n, Ex 5.) This is at least circumstantial evidence that Plaintiff’s counsel is first
21   deducting his contingent fee before sending Plaintiff the balance. If this is in fact the case,
22   then the attorney’s fees determined by the District Court to be fair and reasonable, should
23   be offset by an equal amount obtained from Plaintiff. If in fact, Plaintiff’s counsel has
24   received nothing and expects to receive nothing from Plaintiff in compensation pursuant
25   to the contingent fee agreement, then the retainer agreement, the Court would agree, is not
26   relevant.
27         But none of this matters because the Ninth Circuit has unequivocally stated that “[a]
28   district court may not rely on a contingency agreement to increase or decrease what it

                                                    3
                                                                                 18-CV-1463-JLS-WVG
 1   determines to be a reasonable attorney’s fee.” Van Gerwen v. Guarantee Mut. Life Co., 214
 2   F.3d 1041, 1048 (9th Cir. 2000). Given this, it is quite possible, and perhaps even probable,
 3   that Plaintiff’s attorney will be more than fairly compensated, not only by virtue of the
 4   contingency fee agreement with Plaintiff, but also via compensation received directly from
 5   Defendant, resulting in a veritable windfall for counsel.
 6         Relying on common sense, this Court finds the retainer agreement to be relevant to
 7   the instant controversy. However, under prevailing Ninth Circuit jurisprudence, it is not.
 8   This Court does not believe that Plaintiff’s retainer agreement should be used to devalue
 9   Plaintiff’s counsel’s hourly lodestar fee nor to diminish the total fee due counsel for the
10   hours and costs reasonably incurred. However, the existence of the retainer agreement and
11   the contractual obligations imposed upon Plaintiff to compensate her attorney in some
12   percentage amount of the overall award is relevant in determining whether Plaintiff’s
13   counsel is receiving an undue and unjustified windfall. In other words, Plaintiff’s counsel’s
14   fees obtained out of Plaintiff’s award should be used as an offset to any amount the District
15   Court ultimately determines to be fair and reasonable for the services rendered.
16         But this approach has been rejected by the Ninth Circuit in ERISA cases and
17   Defendant has not provided this Court with any persuasive authority to guide this Court in
18   reaching a different result. Accordingly, and regrettably, this Court denies Defendant’s
19   request to compel Plaintiff to disclose the contingency fee agreement.
20         IT IS SO ORDERED.
21   Dated: March 25, 2019
22
23
24
25
26
27
28

                                                   4
                                                                                18-CV-1463-JLS-WVG
